EXHIBIT 10.31


Date


Director name
Director address


Re: Amendment of your Stock Options
 
Dear Director name:
 
This letter serves as an amendment to your outstanding stock options granted by
Flushing Financial Corporation (the “Company”) under its 2005 Omnibus Incentive
Plan and/or its 1996 Stock Option Incentive Plan (referred to collectively as
the “Plan”) which are identified on Schedule A to this letter.
 
Net Share Exercise.  In addition to the ways you can exercise your stock options
provided for in your original grant letters, you may exercise your options using
Net Share Exercise.  Under this method, you may satisfy the option exercise
price by delivering to the Company an option exercise notice that directs the
Company to withhold a sufficient number of the shares acquired upon exercise to
satisfy the aggregate option price and tax withholding obligation (if any) with
respect to the shares as to which the Option is being exercised.  For purposes
of this provision, the shares of Common Stock applied to satisfy the option
price and withholding obligation shall be valued at the mean between the highest
and lowest quoted selling price, regular way, of the Company’s common stock on
the NASDAQ National Market (or the principal exchange or market determined by
the Company to be the primary market for such stock) for the day before the date
of exercise (or if no sale of common stock occurs on such date, the mean between
the highest and lowest quoted selling price on the nearest trading date before
such date).
 
Except as amended by this letter, the provisions of your stock option awards
remain in effect.  In addition, this letter does not change any restrictions
under the Company’s Insider Trading Policy that are applicable to you.  This
letter constitutes an amendment to the formal terms and conditions of your stock
options and accordingly should be retained in your files for future reference.
 
Contact Vice President/Human Resources with any questions.
 
 
 

 
Very truly yours,
 
 
 
/s/ JOHN R. BURAN
John R. Buran
President & CEO

 